Citation Nr: 0836626	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-06 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
as a result of exposure to Agent Orange.

2. Entitlement to service connection for bilateral 
retinopathy, secondary to the diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The veteran had active service from August 1962 to August 
1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.   

The veteran provided testimony at a July 2008 hearing before 
the undersigned.  A transcript of that proceeding is 
associated with the claims folder.  During the hearing, the 
undersigned granted the representative's motion to keep the 
record open for 60 days for the veteran to submit additional 
evidence.  Additional evidence was received along with a 
waiver of initial RO review.  


FINDINGS OF FACT

1.  The veteran did not have "service in the Republic of 
Vietnam" and is not entitled to a presumption of Agent 
Orange exposure.

2.  The competent evidence of record fails to show that the 
veteran was exposed to Agent Orange while stationed in Korea.

3.  Diabetes mellitus is not shown to be present in service 
or until many years after service, and there is no persuasive 
medical nexus evidence of record otherwise etiologically 
linking this condition to military service.

4.  Bilateral retinopathy is not shown to be present in 
service or until many years after service, and there is no 
persuasive medical nexus evidence of record otherwise 
etiologically linking this condition to military service or 
any service-connected disability. 


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in, or aggravated by, 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Bilateral retinopathy was not incurred in, or aggravated 
by, active service, may not be presumed to have been incurred 
in service, and is not causally related to any service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Certain chronic diseases, including diabetes mellitus, are 
subject to presumptive service connection if manifest to a 
compensable degree within one year from separation from 
service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. § 3.309(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on  
the basis of the merits of such claim is focused upon (1) the  
existence of a current disability; (2) the existence of the  
disease or injury in service, and (3) a relationship or nexus  
between the current disability and any injury or disease  
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within one year, after the last date on which the veteran was 
exposed to an herbicide agent during active service.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).   

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an  
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the  
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001). 

At this time, with regard to the discussion below, the Board 
notes that the veteran's service treatment records are 
largely incomplete, containing only an enlistment Report of 
Medical Examination, dated August 1962.  The National 
Personnel Records Center (NPRC) has indicated that the 
remainder of the file may have been were destroyed in the 
fire at that records storage facility in 1973.  The Board is 
satisfied that the RO has taken all necessary steps to secure 
service treatment records and, given the responses from the 
NPRC, that additional efforts would be futile.  38 U.S.C.A. § 
5103A(b).  In a case such as this, where the service 
treatment records are largely unavailable, the Board is 
mindful of the heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

Discussion - Diabetes Mellitus

The veteran contends in his February 2005 claim that his 
diabetes mellitus had an onset either during service or 
within a year after his discharge from service and that his 
diabetes resulted from exposure to Agent Orange while he was 
stationed in the Republic of Korea.  The veteran currently 
has a diagnosis of diabetes mellitus.  Thus he has been 
diagnosed with one of the enumerated conditions for which 
presumptive service connection due to Agent Orange exposure 
is available 

His service in the Republic of Korea has been verified.  
However, there is no evidence of any service in or even 
visits to the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, as required by 
regulation.  The veteran never alleges in any of his 
statements that he ever served in or visited the Republic of 
Vietnam.  Further, as put forth in the December 2005 
statement of the case, the RO determined and notified the 
veteran that Agent Orange was used for over one year, April 
1968 through July 1969, in the Republic of Korea.  The RO 
further listed the military units stationed in the area of 
exposure at that time.  The veteran's DD 214 indicates the 
veteran had been discharged from the service entirely in 
August 1964, and the veteran has not contended otherwise.  In 
the absence of evidence of actual duty or visitation in 
Vietnam, or confirmed exposure to Agent Orange while in 
Korea, he is not entitled to a presumption of Agent Orange 
exposure.

Nevertheless, even if a veteran is found not to be entitled 
to a regulatory presumption of service connection, the claim 
must still be reviewed to determine if service connection can 
be established on a direct basis.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  

As previously noted, unfortunately the veteran's service 
treatment records are incomplete.  The file contained his 
August 1962 Report of Medical Examination and Report of 
Medical History.  The documents are silent in this regard.  
The veteran also has not alleged he complained about diabetes 
mellitus or sought treatment for this medical condition while 
in service.  In his statements, the veteran has stated he was 
diagnosed with diabetes mellitus in 1965 by a private 
physician, long deceased.  In his testimony at hearing, the 
veteran stated he chose to treat the diabetes on his own 
through diet.  See tr. P. 5.  Another physician, also long 
deceased, confirmed the diagnosis in the mid 1970's.  See tr. 
P. 8-9.  No records were available from either practice; nor 
was the veteran certain of their names.  See tr. P. 3, 5, 7-
8.  The veteran never sought VA treatment, but he received 
private care.  

Private treatment records from one clinic show treatment 
dating from November 1984 through April 2005.  In that 
November 1984 entry, the veteran is described as follows: 
"He is also a known Type II diabetic.  He was told he is a 
borderline diabetic and follows some dietary restrictions...."  
Throughout the records for this one clinic, there are 
multiple references to how long he has had this condition.  
In a November 1992 consultation the veteran stated he was a 
diabetic for 10-12 years, which would date the onset to 1980 
to 1982.  In an April 1993 examination he is described as 
being a diabetic for the "last" 13 years, which would also 
date the onset of the disease to 1980.  A January 1995 letter 
describes him as a diabetic of 17 years, which would date the 
onset to 1978.  A June 1996 consultation again describes him 
as having diabetes for 20 years, which would date the onset 
to 1976.  A December 1997 examination refers to him as having 
diabetes for 20 years, which dates the onset to 1977.  A 
clinical note dated April 1999 describes him as a diabetic 
for 30 years, which would date the onset to 1969.  Much 
closer to the date of his claim, a March 2003 examination 
states he has had diabetes for 37 years, which would suggest 
an onset of 1966.  A January 2005 evaluation dates his 
diagnosis of diabetes at age 25, which would have occurred in 
1965.  This same evaluation also notes that "diabetes runs 
strongly in his siblings."  In no examination is his 
diabetes attributed to his military service.  

In the records from an eye surgery center, the numbers vary 
as to how long he has had diabetes.  In an October 1995 
checklist, he is described as having diabetes 20 years, which 
again suggests an onset in 1975, while an August 1998 
checklist indicates he has had diabetes for 30 years.

An April 2006 letter from the Social Security Administration 
indicated that for its purposes, the veteran's diabetes 
mellitus onset date was December 1994.

In June 2008 the veteran submitted a statement from the same 
private clinic which provided him care since 1984.  In that 
statement, a physician summarized the veteran's earliest 
appointment (November 1984) and the veteran's claims, but the 
physician provided no opinion as to the etiology of the 
veteran's diabetes mellitus.     

The veteran has submitted for the Board's consideration an 
undated newspaper article announcing a court decision 
regarding veterans making claims of Agent Orange exposure 
after being in the territorial waters of the Republic of 
Vietnam, the first page of a two page article, dated October 
2000, copied off the internet announcing a newly published 
study that discussed the risk of developing diabetes after 
Agent Orange exposure, and two pages from a book that 
discussed what Agent Orange was and its use in the Republic 
of Vietnam.  The United States Court of Claims for Veterans 
Appeals (Court) has held that a medical article or treatise 
"can provide important support when combined with an opinion 
of a medical professional" if the medical article or 
treatise evidence discussed generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Sack v. West, 11 Vet. App. 314 (1998); see also 
Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise 
evidence discussed generic relationships with a degree of 
certainty to establish a plausible causality of nexus), and 
Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, 
however, the listed articles submitted by the veteran do not 
support his claim because they have no mention of Agent 
Orange use in Korea, and are not accompanied by any medical 
opinion of a medical professional supporting the veteran's 
claim.  For this reason, the Board must find that this news 
media evidence submitted by the veteran do not contain the 
necessary specificity to constitute competent evidence of the 
claimed medical nexus and is of no probative value.  See 
Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996)); see Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).

It is true that the veteran's lay statements and his wife's 
lay statement may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 C.F.R. § 3.303(a).  
Here, the veteran is certainly competent to report his 
symptoms that have been related to his diabetes.  However, a 
lay person is not competent to render a diagnosis of diabetes 
mellitus, as contrasted with experiencing possible diabetic 
symptoms.  That is to say, the Board finds no basis for 
concluding that a lay person would be capable of discerning 
whether he had diabetes, in the absence of specialized 
training.  The veteran has not established any specialized 
training for such qualifications.

The competent and credible evidence of record does not show 
that the veteran's diabetes mellitus began in service, 
manifested to a compensable degree within a year after 
service, or is in any way related to service to include any 
claimed in-service herbicide exposure.  Rather, even when 
considering the veteran's varying historical recollections, 
it is not possible to determine exactly when the veteran was 
first diagnosed with diabetes mellitus, making it impossible 
to grant service connection.  Assuming arguendo, the first 
diagnosis was in the mid 1970's, as a majority, but certainly 
not all of the dates suggest, that would still indicate a gap 
of several years between the conclusion of his active service 
and the diagnosis of the disease.  A significant lapse in 
time between service and post-service medical treatment may 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

Thus, what is missing in this case is competent medical 
evidence of a link between the veteran's diabetes mellitus 
and service.  In the present case, the veteran has not 
submitted or identified any medical opinion or other medical 
evidence regarding an etiological relationship to service 
that supports his claim.  Moreover, as more fully explained 
below, the Board has concluded that obtaining a VA 
examination is not necessary to decide this claim.  With 
consideration of the evidence of record, the length of time 
following service prior to a recorded diagnosis of diabetes 
mellitus, and the absence of any medical opinion suggesting a 
causal link between the veteran's diabetes and his service, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral Retinopathy

The veteran also seeks entitlement to service connection for 
bilateral retinopathy as secondary to diabetes mellitus.  See 
Veteran's March 2005 and April 2005 statements.  In this 
regard, applicable regulation provides that a disability is 
also service connected if it is proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established when there is aggravation of a veteran's non-
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 
34, 39 (1991).

As discussed at length above, service connection for diabetes 
mellitus has not been established.  Therefore, the veteran's 
claim of entitlement to service connection for the 
retinopathy is denied as a matter of law.  In a case where 
the law and not the evidence is dispositive, the claim should 
be denied because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

The RO provided a VCAA notice letter to the veteran in March 
2005, before the initial original adjudication of the claim.  
The letter notified the veteran of what information and 
evidence must be submitted to substantiate claims for service 
connection, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claim to 
the RO.  The content of the letter partially complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The Board notes this March 2005 letter did not 
notify the veteran of what was needed to substantiate a claim 
for service connection on a secondary basis.  The veteran 
demonstrated actual knowledge of what he had to provide in 
his April 2005 statement in which he clearly stated the 
bilateral retinopathy was a result of the diabetes 
mellititus.  Here, the veteran demonstrated that he 
understood his claim would rise or fall of the service 
connection of the diabetes mellititus; therefore, the veteran 
was not prejudiced by the RO's error.  The Board concludes 
that the veteran has been afforded appropriate notice under 
the VCAA.

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A March 2006 letter provided the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and his claim was readjudicated in the April 2008 
Supplemental Statement of the Case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  In any event, because service 
connection for diabetes mellitus is denied, any questions 
regarding a disability rating and effective date are now 
moot.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for. 

The veteran was not afforded a VA examination to determine 
the nature and etiology of the diabetes mellitus.  However, 
under the facts of this case, the Board has no duty to 
provide a VA examination or obtain a medical opinion.

In that regard, no evidence of record shows even an 
indication of an association between the veteran's service 
and his diabetes mellitus.  The Board also finds, for reasons 
cited above, that there is significant evidence is this case 
against the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board has carefully considered the Court's language in 
McLendon that the threshold for showing this association is a 
low one.  However, there is a threshold. In this case there 
is little credible evidence of continuity of symptomatalogy.  
Nor is there any even speculative medical evidence of an 
association.  Rather, only the veteran's contentions provide 
any suggestion of such associations.  The Board does not find 
the veteran's contentions to rise to the level of the 
"indication of an association" referred to in 38 U.S.C.A. § 
5103A or in McLendon.

As explained above, the veteran is not competent to provide a 
medical opinion on such a complex issue, therefore his 
opinion as to a causation or aggravation relationship in 
these particular matters is not an indication of an 
association.  If a veteran's mere contention, standing alone, 
that his claimed disability is related to his service or to a 
service connected disability is enough to satisfy the 
"indication of an association," then that element of 38 
U.S.C.A. § 5103A is without meaning because in every claim, 
the veteran will necessarily so contend.

An interpretation of a statute that renders part of the 
statutory language superfluous is to be avoided.  See Splane 
v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ("canons of 
construction require us to give effect to the clear language 
of statute and avoid rendering any portions meaningless or 
superfluous").  For these reasons, the Board declines to 
afford the veteran a VA examination or obtain a medical 
opinion in this case. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for bilateral retinopathy, 
claimed as secondary to diabetes mellitus, is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


